                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

CONNIE WHITE                                                                       PLAINTIFF

V.                                                    CIVIL ACTION NO.: 1:19-CV-12-SA-RP

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY                                                                 DEFENDANT

                                            ORDER

       Connie White filed her Complaint [1] against State Farm Mutual Automobile Insurance

Company on January 14, 2019, pursuing claims under state law and premising federal jurisdiction

on diversity of citizenship. The Magistrate Judge assigned to this case entered a Case Management

Order [15] on May 14, 2019. In June of 2019, State Farm filed a Motion for Summary Judgment

[20]. The Plaintiff filed a Response [23], and a Motion to Amend [24] her Complaint. The

Magistrate Judge assigned to this case granted the Plaintiff’s Motion to Amend, see Order [31],

and the Plaintiff filed her Amended Complaint [33] on July 26, 2019.

       Due to filing of the Plaintiff’s Amended Complaint [33], the Defendant’s Motion for

Summary Judgment [20] requesting dismissal of the Plaintiff’s original Complaint [1] is now

MOOT and is DISMISSED without prejudice. In so doing, the Court notes that the Magistrate

Judge assigned to this case extended the dispositive motions deadline in this case until November

22, 2019. See Order [39]

       It is SO ORDERED, on this the 31st day of October, 2019.

                                                    /s/ Sharion Aycock
                                                    UNITED STATES DISTRICT JUDGE
